DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.

Response to Amendment
The amendment of 11/10/2021 has been entered.
Disposition of claims: 
Claims 5 and 9 have been cancelled.
Claims 1-4, 6-8, and 10-20 are pending.
Claims 1, 3, and 12 have been amended.
The amendments of claims 1, 3, and 12 have overcome:
the rejections of claim 12 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yusuke et al. (JP 2014/082479, a machine translated English document is referred to, hereafter Yusuke).
the rejections of claims 1-4, 6-8, 10-11, 13, 15, and 17-20 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0079543, hereafter Park) in view of Yun et al. (KR 2015/0007476, machine translated English version is referred to, hereafter Yun) and Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12, hereafter Strohriegl) as evidenced by Koech et al. (Design of new anchored p-dopants for high power efficiency OLEDs, Proceedings of SPIE, 2009, vol. 7415, page 74505-1 to 74505-5, hereafter Koech), and
the rejections of claims 14 and 16 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0079543) in view of Yun et al. (KR 2015/0007476, machine translated English version is referred to) and Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12) as evidenced by Koech et al. (Design of new anchored p-dopants for high power efficiency OLEDs, Proceedings of SPIE, 2009, vol. 7415, page 74505-1 to 74505-5, hereafter Koech), as applied to claims 1-4, 6-8, 10-11, 13, 15, and 17-20 above, further in view of Shin et al. (US 2014/0291646 A1, hereafter Shin).
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the second paragraphs of page 27 the fifth paragraph of page 28 of the reply filed 11/10/2021 regarding the rejection of claim 12 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yusuke, the rejections of claims 1-4, 6-8, 10-11, 13, 15, and 17-20 under 35 U.S.C. 103 as being unpatentable over 
Withdrawal of the rejections renders these arguments moot.

Claim Rejections - 35 USC § 102 / 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Kashikura et al. (Supporting Information of published article, “Chiral Phosphoric Acid Catalyzed Enantioselective Synthesis of β-Amino-α,α-difluoro Carbonyl Compounds” Org. Letts. 2011, vol. 13, page 1960-1863, hereafter Kashikura).
Regarding claim 12, Kashikura discloses a condensed cyclic compound having the following structure (Compound s6 on page S32).

    PNG
    media_image1.png
    381
    599
    media_image1.png
    Greyscale

It is known in the art that the torsional angle between the two benzene rings of the biphenyl unit (marked by an arrow above) is 90°                                 
                                    ±
                                
                             α (α <90°) due to the steric hindrance of methyl and hydroxyl substituents. The torsional strain is the lowest (or the molecule is most stable) when the angle is 90° at low temperature. However, due to the thermal energy obtained 
The compound of Kashikura (Compound s6’) has identical structure as the condensed cyclic compound represented by Formula 1 of claim 12, Wherein X12, X13, X15, X16, X17, X18, and X19 are C(R12), C(R13), C(R15), C(R16), C(R17), C(R18), and C(R19), respectively; R1 and R2 are hydrogen; R3 is hydrogen; R4 is Formula 2; R12, R13 R18, and R19 are each hydrogen; R11 and R14 are each C1-C60 alkyl group (methyl); R15 and R16 are each hydroxyl group; R17 is an anthracenyl group; a1 and a2 are each 0.
Kashikura teaches the claimed invention above but fail to disclose that the condensed cyclic compound of Kashikura satisfies conditions of Equations 1 (2ET1 < ET2) and Equation 2 (2ET1 > ES1). 
It is reasonable to presume that satisfying the conditions of Equations 1 and 2 is inherent to the condensed cyclic compound of Kashikura.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses that the condensed cyclic compound represented by Formula 1 satisfies the conditions of Equation 1 and 2 ([023], [066]).
The compound of Kashikura has identical structure as the condensed cyclic compound represented by Formula 1 ([036]-[047]).
Therefore, the compound of Kashikura satisfies conditions of Equations 1 (2ET1 < ET2) and Equation 2 (2ET1 > ES1), meeting all the limitations of claim 12.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed dihedral angle would obviously have been present once the .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (WO 2012/00374 A1, hereafter Ono).
Regarding claim 12, Ono discloses a condensed cyclic compound represented by formula (1) of Ono ([007]) and exemplifies Compounds (1-14-10) and (1-16-3) ([093], [104]).

    PNG
    media_image2.png
    232
    512
    media_image2.png
    Greyscale

In formula (1) of Ono, Py can be formula (2); m can be 1; n can be 0; at least one hydrogens in the benzene ring, naphthalene ring and pyridine ring in formula (1) can be replaced by an alkyl having 1 to 6 carbon atoms ([007]).
Ono exemplifies a methyl group as the alkyl group substituted to the pyridine ring (see the arrow in the figure of Compound (1-14-10) above).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the condensed cyclic Compound (1-16-3) of Ono by substituting hydrogen with methyl at the substitution positions corresponding to R11 of Applicant’s Formula 2 (see the position pointed by an arrow in the figure of Compound (1-16-3) above), as taught by Ono. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both hydrogen and methyl are exemplified substituents at the position corresponding to R11 of Applicant’s Formula 2 in the compound of Ono represented by Formula (1) of Ono. Substitution of known substituent groups would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). It would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The modification provides the Modified compound of Ono as shown below.

    PNG
    media_image3.png
    138
    459
    media_image3.png
    Greyscale

The Modified compound of Ono has identical structure as Applicant’s Formula 1 of claim 12, wherein X12 is C(R12); X13 is C(R13); X14 is C(R14); X15 is C(R15); X16 is N; X17 is C(R17); X18 is C(R18); X19 is C(R19); R1, R2, R12-R13, R15, and R17-R19 are each hydrogen; R11 is an unsubstituted C1-C60 alkyl group (methyl); R3 is a naphthyl group; R4 is Formula 2, R14 is a C1-C10
Ono teaches the claimed invention above but fail to disclose that the Modified compound of Ono satisfies conditions of Equations 1 (2ET1 < ET2) and Equation 2 (2ET1 > ES1). 
It is reasonable to presume that satisfying the conditions of Equations 1 and 2 is inherent to the Modified compound of Ono.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses that the condensed cyclic compound represented by Formula 1 satisfies the conditions of Equation 1 and 2 ([023], [066]).
The Modified compound of Ono has identical structure as the condensed cyclic compound represented by Formula 1 ([036]-[047]).
Therefore, the Modified compound of Ono satisfies conditions of Equations 1 (2ET1 < ET2) and Equation 2 (2ET1 > ES1), meeting all the limitations of claim 12.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed dihedral angle would obviously have been present once the Modified compound of Ono is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claims 1-4, 6-8, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 2012/0138914 A1, hereafter Kawamura) in view of Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12, hereafter Strohriegl) as evidenced by Shin et al. (“Highly efficient emitters of ultra-deep-blue light made from chrysene chromophores”, J. Mater. Chem. C, 2016, vol. 4, page 3833, hereafter Shin).
Regarding claims 1-4 and 6-8, Kawamura discloses an anthracene compound having a general structure of Formula (1) of Kawamura ([016], [027]) used as a host material of the light emitting layer of an organic light emitting device ([023]).

    PNG
    media_image4.png
    379
    770
    media_image4.png
    Greyscale

In the Formula (1) of Kawamura, any one of R1 to R10 is used for bonding to L1; R1 to R10 which are not used for bonding to L1 can be independently hydrogen or a substituted or unsubstituted aryl having 6 to 50 carbon atoms; L1 can be a single bond or a linking group; a, b, and c can be each 1; Z can be Formula (2) ([027]-[031]). In Formula (2), R11 to R18 can be hydrogen; X1 can be O or S; at least one pair of adjacent two substituents of R11 to R18 form formula (3) or (4), wherein R21 to R24 and R31 to R34 can be hydrogen; X2 can be O or S; and any one of R11 to R18 which do not form a ring is used for bonding to L1 ([031]-[034]).
Kawamura exemplifies an anthracene compound (the sixth compound on page 30, hereafter Compound P30-6) as shown above.
The biphenyl group of Compound P30-6 of Kawamura has similar structure as Applicant’s Formula 2. The only difference is that Compound P30-6 does not have an alkyl 14 and a group other than hydrogen at R11 of Applicant’s Formula 2; however, Kawamura does teach that R1 to R10 can be a substituted aryl group having 6 to 50 carbon atoms ([028]). Kawamura exemplifies a biphenyl as the aryl group ([060] and Compound P30-6). Kawamura further teaches that the substituent of the aryl group can be an alkyl group and exemplifies a methyl group as the alkyl group ([077], [082]).
Strohriegl discloses a condensed cyclic compound used as a host material of an organic light emitting device (“OLED” in Abstract) having structure comprising methyl substituted biphenyl structure (Compound 9 in Fig. 1), as shown below.

    PNG
    media_image5.png
    299
    461
    media_image5.png
    Greyscale

Strohriegl teaches meta-substitution pattern and steric hindrance of two methyl substitution in the biphenyl structure (marked by dashed circle in the figure above) causes high triplet energies (paragraph 1 of page 882906-2). Strohriegl teaches a good host material should have high triplet energy (2nd
Strohriegl further teaches introduction of additional methyl group at the central biphenyl units provides high glass transition temperature and improves thermal properties (paragraph 2 of page 882906-3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the condensed cyclic Compound P30-6 of Kawamura by substituting hydrogen with methyl at the substitution positions corresponding to R11 and R14 of Applicant’s Formula 2, as taught by Kawamura and Strohriegl. 
The motivation of doing so would provide the condensed cyclic compound with high triplet energy, high glass transition temperature, and improved thermal properties, based on the teaching of Strohriegl. Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, a substituent of methyl in the biphenyl group of Compound P30-6 is an exemplified substituent groups of Compounds of Kawamura represented by Formula (1) of Kawamura. Substitution of known substituent groups would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). It would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The resultant compound has identical structure as Applicant’s Formula 1.

    PNG
    media_image6.png
    233
    684
    media_image6.png
    Greyscale
, 
wherein X12 is C(R12); X13 is C(R13); X14 is C(R14); X15 is C(R15); X16 is C(R16); X17 is C(R17); X18 is C(R18); X19 is C(R19); R1, R2, R12, R15-R16, and R18 are each hydrogen; R11 is an unsubstituted C1-C60 alkyl group (methyl); R3 is a benzonaphthofuranyl; R4 is Formula 2; R13 is hydrogen; R14 is a C1-C10 alkyl group (methyl); R17 and R19 are each hydrogen; and a1 and a2 are each 0, meeting all the limitations of claims 1-4 and 6-8.
Regarding claims 10-12, the condensed cyclic compound of Kawamura as modified by Strohriegl reads on all the features of claim 1, as outlined above.
Kawamura as modified by Strohriegl teaches the claimed invention above but fail to disclose that the compound 1) has a single conversion efficiency of about 40% to about 62.5%, and the single conversion efficiency is evaluated by using a transient electroluminescent apparatus (claim 10); 2) has the dihedral angle between a plane P1 and a plane P2 is about 60° or more (claim 11); and 3) satisfies conditions of Equations 1 (2ET1 < ET2) and Equation 2 (2ET1 > ES1) (claim 12).
It is reasonable to presume that 1) having a single conversion efficiency of about 40% to about 62.5%, and the single conversion efficiency is evaluated by using a transient electroluminescent apparatus (claim 10); 2) having the dihedral angle between a plane P1 and a plane P2 is about 60° or more (claim 11); and 3) satisfying conditions of Equations 1 (2ET1 < T2) and Equation 2 (2ET1 > ES1) (claim 12) are inherent to the condensed cyclic compound of Kawamura as modified by Strohriegl. 
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses that the compound represented by Formula 1 has a singlet conversion efficiency of about 40% to about 62.5% evaluated by using a transient EL apparatus ([067]).
The instant specification discloses that the condensed cyclic compound represented by Formula 1 satisfies the conditions of Equations 1 and 2 ([023], [066]).
The compound of Kawamura as modified by Strohriegl has identical structure as Formula 1 as outlined above.
The specification further discloses that the dihedral angle of 60° or more can be achieved by introducing a substituent (for example, a methyl group) having greater steric hindrance than that of hydrogen at R11 ([070]).
The compound of Kawamura as modified by Strohriegl has a methyl group at R11 and R14 substitution positions; therefore, the steric hindrance effect is even bigger than when only R11 is a methyl and R14-R16 are each hydrogen.  
Strohriegl further evidences that the dihedral angle between the methyl substituted biphenyl structure is 60° or more (82° for “CDBP” in Fig. 3).
Therefore, the compound of Kawamura as modified by Strohriegl 1) has a single conversion efficiency of about 40% to about 62.5%, and the single conversion efficiency is evaluated by using a transient electroluminescent apparatus (claim 10); 2) has the dihedral angle between a plane P1 and a plane P2 is about 60° or more (claim 11); and 3) satisfies conditions of T1 < ET2) and Equation 2 (2ET1 > ES1) (claim 12), meeting all the limitations of claims 10-12. 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed dihedral angle would obviously have been present once the compound of Kawamura as modified by Strohriegl is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claims 13-18, the condensed cyclic compound of Kawamura as modified by Strohriegl reads on all the features of claim 1, as outlined above.
Kawamura does not disclose a specific organic light-emitting device comprising the compound of Kawamura as modified by Strohriegl; however, Kawamura does teach that the compound of Kawamura can be used as host material of the emission layer of an organic light-emitting device (items 14-20 in [023]).
Kawamura exemplifies an organic light-emitting device (Example 80 in [361]-[363] and Table 1) comprising a first electrode (“anode”, ITO), a hole transport layer (A-2), an emission layer (Compound 15 of Kawamura as a host and Compound D-1 of Kawamura as a dopant with ratio of 40:2), an electron transport layer (ET-1), and a second electrode (“cathode”, Al).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Kawamura as modified by Strohriegl by using it as the host material of the emission layer of the organic light-emitting device of Kawamura, as taught by Kawamura.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the 
The resultant device comprises a first electrode (“anode”, ITO), a hole transport layer (A-2), an emission layer (Compound of Kawamura as modified by Strohriegl as a host and Compound D-1 of Kawamura as a dopant with ratio of 40:2), an electron transport layer (ET-1), and a second electrode (“cathode”, Al), meeting all the limitations of claims 13, 15, and 17-18.
The dopant Compound D-1 of Kawamura of the Organic light emitting device of Kawamura as modified by Strohriegl has identical structure as Applicant’s Formula 501.

    PNG
    media_image7.png
    300
    625
    media_image7.png
    Greyscale

wherein Ar501 is a substituted or unsubstituted C5-C60 carbocyclic group (chrysene); xd1-xd3 are each 0; R501 and R502 are each substituted or unsubstituted C6-C60 aryl group (methyl phenyl); xd4 is 2, meeting all the limitations of claim 16.
Kawamura as modified by Strohriegl teaches the claimed invention above but fail to disclose that the emission layer of the organic light emitting device of Kawamura as modified by 
It is reasonable to presume that emission of blue light having a maximum emission wavelength of about 420 nm to about 470 nm is inherent to the emitter material, Compound D-1 of Kawamura, in the emission layer of the organic light emitting device of Kawamura as modified by Strohriegl. 
Support for said presumption is found in the use of like materials which result in the claimed property. 
Kawamura exemplifies that the organic light emitting devices of Kawamura wherein the emitting dopant of the emission layer of the devices is Compound D-1 emits blue light (Table 1).
Shin exemplifies that a compound having similar backbone structure as Compound D-1 of Kawamura (DPA-C-DPA in Scheme 1) has photoluminescence peak wavelength of 455 nm in Table 1). 
The Compound D-1 of Kawamura is the light emitting dopant of the emission layer of the device of Kawamura as modified by Strohriegl such that the emission of Compound D-1 of Kawamura determines the emission of the device of Kawamura as modified by Strohriegl.
Therefore, the organic light emitting device of Kawamura as modified by Strohriegl , wherein the emission layer emits blue light having a maximum emission wavelength of about 420 nm to about 470 nm, meeting all the limitations of claim 14.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed dihedral angle would obviously have been present once the Compound D-1 of Kawamura is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA .

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 2012/0138914 A1) in view of Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12) as evidenced by Shin et al. (“Highly efficient emitters of ultra-deep-blue light made from chrysene chromophores”, J. Mater. Chem. C, 2016, vol. 4, page 3833), as applied to claims 1-4, 6-8, and 10-18 above, further in view of Park et al. (US 2016/0079543 A1, hereafter park) as evidenced by Koech et al. (Design of new anchored p-dopants for high power efficiency OLEDs, Proceedings of SPIE, 2009, vol. 7415, page 74505-1 to 74505-5, hereafter Koech).
Regarding claims 19-20, the organic light emitting device of Kawamura as modified by Strohriegl reads on all the features of claims 13-18 as outlined above.
The device comprises a first electrode (“anode”, ITO), a hole transport layer (A-2), an emission layer (Compound of Kawamura as modified by Strohriegl as a host and Compound D-1 of Kawamura as a dopant with ratio of 40:2), an electron transport layer (ET-1), and a second electrode (“cathode”, Al), wherein the combined layer of the hole transport layer, the emission layer, and the electron transport layer are equated with an organic layer; the hole transport layer is equated with a hole transport region; the electron transport layer is equated with an electron transport region.
The device does not comprise a p-dopant in the hole transport region; however, Kawamura does teach that the hole transport region can include a p-dopant (“electron-accepting substance” in [132]) 
Park teaches that a p-dopant (“charge generating material” in [132]-[133]) can be added to the hole transport layer to improve conductivity, wherein the hole transport region could be a hole transport layer ([085]). Park exemplifies F4-TCNQ as the p-dopant ([133]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Kawamura as modified by Strohriegl by adding a p-dopant of F4-TCNQ in the hole transport region, as taught by Kawamura and Park.
The motivation of doing so would have been to improve conductivity.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The modification provides an organic light emitting device comprising a first electrode (“anode”, ITO), a hole transport layer (A-2), an emission layer (Compound of Kawamura as modified by Strohriegl as a host and Compound D-1 of Kawamura as a dopant with ratio of 40:2), an electron transport layer (ET-1), and a second electrode (“cathode”, Al), wherein the combined layer of the hole transport layer, the emission layer, and the electron transport layer are equated with an organic layer; the hole transport layer is equated with a hole transport region; the 
Kawamura as modified by Strohriegl and Park teaches the claimed invention above but fail to teach that the F4-TCNQ having the LUMO energy level of about -3.5 eV or less. It is reasonable to presume that the F4-TCNQ having the LUMO energy level of about -3.5 eV or less is inherent to the F4-TCNQ molecular structure.
Koech evidences that the LUMO energy of F4-TCNQ being less than -3.5 eV (-5.37 to -5.11 eV in Table 2).
Therefore, the organic light-emitting device of Kawamura as modified by Strohriegl and Park, wherein the p-dopant F4-TCNQ has LUMO energy level of about -3.5 eV or less, meeting all the limitations of claim 19.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the organic light emitting device disclosed by Cosimbescu as modified by Strohriegl and Forest is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
Koech et al. further evidences that the F4-TCNQ contains cyano groups (Fig. 5), meeting all the limitations of claim 20.

Claims 1-4, 6-8, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yusuke et al. (JP 2014/082479, hereafter Yusuke) in view of Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12) as evidenced by The Physics Hypertextbook (a copy of screen shot is attached, URL address: https://physics.info/color/).
Regarding claims 1-4 and 6-8, Yusuke discloses an anthracene compound having a general structure of Formula (2) of Yusuke ([163]) used as a host material of the light emitting layer of an organic light emitting device ([344]).

    PNG
    media_image8.png
    272
    604
    media_image8.png
    Greyscale

In the Formula (2) of Yusuke, Ar11 and Ar12 can be an optionally substituted aryl having 11 to 30 carbon atoms ([164]). 
Yusuke exemplifies phenyl and the phenyl substituted by alkyl having 1 to 12 carbon atoms as the aryl having 6 to 30 carbon atoms ([165]-[166]). 
Yusuke further exemplifies methyl as the alkyl having 1 to 12 carbon atoms ([168]). 
The biphenyl group of Compound BH-127 of Yusuke has similar structure as Applicant’s Formula 2. The only difference is that Compound BH-127 does not have an alkyl group at R14 and a group other than hydrogen at R11 of Applicant’s Formula 2; however, Yusuke does teach that the substituents of the phenyl group can be methyl ([165]-[166], [168]). 
Strohriegl discloses a condensed cyclic compound used as a host material of an organic light emitting device (“OLED” in Abstract) having structure comprising methyl substituted biphenyl structure (Compound 9 in Fig. 1), as shown below.

    PNG
    media_image5.png
    299
    461
    media_image5.png
    Greyscale

Strohriegl teaches meta-substitution pattern and steric hindrance of two methyl substitution in the biphenyl structure (marked by dashed circle in the figure above) causes high triplet energies (paragraph 1 of page 882906-2). Strohriegl teaches a good host material should have high triplet energy (2nd paragraph from the bottom of page 882906-1). It is noted that Applicant’s compounds having Formula 1 are also used as  emission layer host material of organic light-emitting devices (instant Claim 15 and [368] of instant specification).
Strohriegl further teaches introduction of additional methyl group at the central biphenyl units provides high glass transition temperature and improves thermal properties (paragraph 2 of page 882906-3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the condensed cyclic Compound BH-127 of Yusuke by substituting hydrogen with methyl at the substitution positions corresponding to R11 and R14 of Applicant’s Formula 2, as taught by Yusuke and Strohriegl. 
The motivation of doing so would provide the condensed cyclic compound with high triplet energy, high glass transition temperature, and improved thermal properties, based on the teaching of Strohriegl. Furthermore, the modification would have been a combination of prior art 
The resultant compound has identical structure as Applicant’s Formula 1.

    PNG
    media_image9.png
    151
    549
    media_image9.png
    Greyscale
, 
wherein X12 is C(R12); X13 is C(R13); X14 is C(R14); X15 is C(R15); X16 is C(R16); X17 is C(R17); X18 is C(R18); X19 is C(R19); R1, R2, R12, R15-R16, and R18 are each hydrogen; R11 is an unsubstituted C1-C60 alkyl group (methyl); R3 is a anthracenyl; R4 is Formula 2; R13 is hydrogen; R14 is a C1-C10 alkyl group (methyl); R17 and R19 are each hydrogen; and a1 and a2 are each 0, meeting all the limitations of claims 1-4 and 6-8.
Regarding claims 10-12, the condensed cyclic compound of Yusuke as modified by Strohriegl reads on all the features of claim 1, as outlined above.
Yusuke as modified by Strohriegl teaches the claimed invention above but fail to disclose that the compound 1) has a single conversion efficiency of about 40% to about 62.5%, and the single conversion efficiency is evaluated by using a transient electroluminescent apparatus T1 < ET2) and Equation 2 (2ET1 > ES1) (claim 12).
It is reasonable to presume that 1) having a single conversion efficiency of about 40% to about 62.5%, and the single conversion efficiency is evaluated by using a transient electroluminescent apparatus (claim 10); 2) having the dihedral angle between a plane P1 and a plane P2 is about 60° or more (claim 11); and 3) satisfying conditions of Equations 1 (2ET1 < ET2) and Equation 2 (2ET1 > ES1) (claim 12) are inherent to the condensed cyclic compound of Yusuke as modified by Strohriegl. 
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses that the compound represented by Formula 1 has a singlet conversion efficiency of about 40% to about 62.5% evaluated by using a transient EL apparatus ([067]).
The instant specification discloses that the condensed cyclic compound represented by Formula 1 satisfies the conditions of Equations 1 and 2 ([023], [066]).
The compound of Yusuke as modified by Strohriegl has identical structure as Formula 1 as outlined above.
The specification further discloses that the dihedral angle of 60° or more can be achieved by introducing a substituent (for example, a methyl group) having greater steric hindrance than that of hydrogen at R11
The compound of Yusuke as modified by Strohriegl has a methyl group at R11 and R14 substitution positions; therefore, the steric hindrance effect is even bigger than when only R11 is a methyl and R14-R16 are each hydrogen.  
Strohriegl further evidences that the dihedral angle between the methyl substituted biphenyl structure is 60° or more (82° for “CDBP” in Fig. 3).
Therefore, the compound of Yusuke as modified by Strohriegl 1) has a single conversion efficiency of about 40% to about 62.5%, and the single conversion efficiency is evaluated by using a transient electroluminescent apparatus (claim 10); 2) has the dihedral angle between a plane P1 and a plane P2 is about 60° or more (claim 11); and 3) satisfies conditions of Equations 1 (2ET1 < ET2) and Equation 2 (2ET1 > ES1) (claim 12), meeting all the limitations of claims 10-12. 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed dihedral angle would obviously have been present once the compound of Yusuke as modified by Strohriegl is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claims 13-18, the condensed cyclic compound of Yusuke as modified by Strohriegl reads on all the features of claim 1, as outlined above.
Yusuke does not disclose a specific organic light-emitting device comprising the compound of Yusuke as modified by Strohriegl; however, Yusuke does teach that the compound of Yusuke represented by Formula (2) of Yusuke can be used as host material of the emission layer of an organic light-emitting device ([344]).
Yusuke exemplifies an organic light-emitting device (Example 1 in [535] and Table 1) comprising a first electrode (“anode”, ITO), a hole transport layer (HT-1), an emission layer (Compound BH-2 of Yusuke as a host and Compound BD1-44 of Yusuke as a dopant with ratio of 95:5), an electron transport layer (ET-2), and a second electrode (“cathode”, Al).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Yusuke as modified by Strohriegl by using it as the host material of the emission layer of the organic light-emitting device of Yusuke, as taught by Yusuke.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the substitution of known host materials represented by Formula (2) of Yusuke in the device of Yusuke would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The resultant device comprises a first electrode (“anode”, ITO), a hole transport layer (HT-1), an emission layer (Compound of Yusuke as modified by Strohriegl as a host and Compound BD1-44 of Yusuke as a dopant with ratio of 95:5), an electron transport layer (ET-2), and a second electrode (“cathode”, Al), meeting all the limitations of claims 13, 15, and 17-18.
The dopant Compound BD1-44 of Yusuke of the Organic light emitting device of Yusuke as modified by Strohriegl has identical structure as Applicant’s Formula 501.

    PNG
    media_image10.png
    214
    592
    media_image10.png
    Greyscale

wherein Ar501 is a substituted or unsubstituted C5-C60 carbocyclic group (dimethylbenzofluorene); xd1-xd3 are each 0; R501 and R502 are each substituted or unsubstituted C6-C60 aryl group (phenyl and trimethylsilylphenyl); xd4 is 2, meeting all the limitations of claim 16.
Yusuke as modified by Strohriegl teaches the claimed invention above but fail to disclose that the emission layer of the organic light emitting device of Yusuke as modified by Strohriegl emits blue light having a maximum emission wavelength of about 420 nm to about 470 nm.
It is reasonable to presume that emission of blue light having a maximum emission wavelength of about 420 nm to about 470 nm is inherent to the emitter material, Compound D-1 of Yusuke, in the emission layer of the organic light emitting device of Yusuke as modified by Strohriegl. 
Support for said presumption is found in the use of like materials which result in the claimed property. 
Yusuke discloses the organic light emitting device (Example 1) comprising Compound BD-1 as the emitter of the device is a blue light emitting material ([534]). The color or wavelength of the emission light is determined by the light emitting dopant of an organic light emitting device. Thus, the emission color of the organic light emitting device of Yusuke as modified by Strohriegl is substantially similar as the emission color of the Example 1 of Yusuke.  
The Physics Hypertextbook evidences the blue color is wavelength range of 450-480 nm (column 4 in Table on page 1).
Therefore, the organic light emitting device of Yusuke as modified by Strohriegl, wherein the emission layer emits blue light having a maximum emission wavelength of 450-480 nm.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed dihedral angle would obviously have been present once the Compound BD-1 of Yusuke is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The claimed range (about 420 nm to about 470 nm) is overlapped with the prior art range (450-480 nm).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Therefore, the organic light emitting device of Yusuke as modified by Strohriegl , wherein the emission layer emits blue light having a maximum emission wavelength of about 420 nm to about 470 nm, meeting all the limitations of claim 14.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yusuke et al. (JP 2014/082479, hereafter Yusuke) in view of Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12), as applied to claims 1-4, 6-8, and 10-18 above, further in view of Park et al. (US 2016/0079543 A1) as evidenced by Koech et al. (Design of new anchored p-dopants for high power efficiency OLEDs, Proceedings of SPIE, 2009, vol. 7415, page 74505-1 to 74505-5).
Regarding claims 19-20, the organic light emitting device of Yusuke as modified by Strohriegl reads on all the features of claims 13-18 as outlined above.
The device comprises a first electrode (“anode”, ITO), a hole transport layer (HT-1), an emission layer (Compound of Yusuke as modified by Strohriegl as a host and Compound BD1-44 of Yusuke as a dopant with ratio of 95:5), an electron transport layer (ET-2), and a second electrode (“cathode”, Al), wherein the combined layer of the hole transport layer, the emission layer, and the electron transport layer are equated with an organic layer; the hole transport layer is equated with a hole transport region; the electron transport layer is equated with an electron transport region.
The device does not comprise a p-dopant in the hole transport region; however, Yusuke does teach that the hole transport region can include a p-dopant (“strong electron-acceptor” in [338]). Yusuke exemplifies F4-TCNQ as the p-dopant ([338]).
Park teaches that a p-dopant (“charge generating material” in [132]-[133]) can be added to the hole transport layer to improve conductivity, wherein the hole transport region could be a hole transport layer ([085]). Park exemplifies F4-TCNQ as the p-dopant ([133]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Yusuke as modified by Strohriegl by adding a p-dopant of F4-TCNQ in the hole transport region, as taught by Yusuke and Park.
The motivation of doing so would have been to improve conductivity.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The modification provides an organic light emitting device comprising a first electrode (“anode”, ITO), a hole transport layer (HT-1), an emission layer (Compound of Yusuke as modified by Strohriegl as a host and Compound BD1-44 of Yusuke as a dopant with ratio of 95:5), an electron transport layer (ET-2), and a second electrode (“cathode”, Al), wherein the combined layer of the hole transport layer, the emission layer, and the electron transport layer are equated with an organic layer; the hole transport layer is equated with a hole transport region; the electron transport layer is equated with an electron transport region; and the hole transport region comprises a p-dopant F4-TCNQ.
Yusuke as modified by Strohriegl and Park teaches the claimed invention above but fail to teach that the F4-TCNQ having the LUMO energy level of about -3.5 eV or less. It is 
Koech evidences that the LUMO energy of F4-TCNQ being less than -3.5 eV (-5.37 to -5.11 eV in Table 2).
Therefore, the organic light-emitting device of Yusuke as modified by Strohriegl and Park, wherein the p-dopant F4-TCNQ has LUMO energy level of about -3.5 eV or less, meeting all the limitations of claim 19.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the organic light emitting device disclosed by Cosimbescu as modified by Strohriegl and Forest is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
Koech et al. further evidences that the F4-TCNQ contains cyano groups (Fig. 5), meeting all the limitations of claim 20.

Claims 1-4, 6-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2011/0054229 A1, hereafter Choi) in view of Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12).
Regarding claims 1-4 and 6-8, Choi discloses an anthracene compound having a general structure of Formula 1 of Choi ([014]) used as a host material of the light emitting layer of an organic light emitting device ([025]).

    PNG
    media_image11.png
    377
    777
    media_image11.png
    Greyscale

In the Formula 1 of Choi, Ar1 can be phenylene; Ar2 and Ar3 can be each aryl group; A can be a chemical bond; R1 and R2 can be hydrogen or C1-C20 alkyl; R3-R8 can be hydrogen; Ar1 and Ar2 can be further substituted by C1-C20 alkyl ([015]-[016]).
Choi exemplifies methyl as the C1-C20 alkyl (Compound 304 in [020]). 
The biphenyl group of Compound 305 of Choi has similar structure as Applicant’s Formula 2. The only difference is that Compound 305 does not have an alkyl group at R14 and a group other than hydrogen at R11 of Applicant’s Formula 2; however, Choi does teach that the substituents of the aryl group (i.e. biphenyl) can be further substituted by C1-C20 alkyl ([015]-[016]). 
Strohriegl discloses a condensed cyclic compound used as a host material of an organic light emitting device (“OLED” in Abstract) having structure comprising methyl substituted biphenyl structure (Compound 9 in Fig. 1), as shown below.

    PNG
    media_image5.png
    299
    461
    media_image5.png
    Greyscale

Strohriegl teaches meta-substitution pattern and steric hindrance of two methyl substitution in the biphenyl structure (marked by dashed circle in the figure above) causes high triplet energies (paragraph 1 of page 882906-2). Strohriegl teaches a good host material should have high triplet energy (2nd paragraph from the bottom of page 882906-1). It is noted that Applicant’s compounds having Formula 1 are also used as  emission layer host material of organic light-emitting devices (instant Claim 15 and [368] of instant specification).
Strohriegl further teaches introduction of additional methyl group at the central biphenyl units provides high glass transition temperature and improves thermal properties (paragraph 2 of page 882906-3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the condensed cyclic Compound 305 of Choi by substituting hydrogen with methyl at the substitution positions corresponding to R11 and R14 of Applicant’s Formula 2, as taught by Choi and Strohriegl. 
The motivation of doing so would provide the condensed cyclic compound with high triplet energy, high glass transition temperature, and improved thermal properties, based on the teaching of Strohriegl. Furthermore, the modification would have been a combination of prior art 
The resultant compound has identical structure as Applicant’s Formula 1.

    PNG
    media_image12.png
    262
    631
    media_image12.png
    Greyscale
, 
wherein X12 is C(R12); X13 is C(R13); X14 is C(R14); X15 is C(R15); X16 is C(R16); X17 is C(R17); X18 is C(R18); X19 is C(R19); R1, R2, R12, R15-R16, and R18 are each hydrogen; R11 is an unsubstituted C1-C60 alkyl group (methyl); R3 is a fluorenyl group; R4 is Formula 2; R13 is hydrogen; R14 is a C1-C10 alkyl group (methyl); R17 and R19 are each hydrogen; and a1 and a2 are each 0, meeting all the limitations of claims 1-4 and 6-8.
Regarding claims 10-12, the condensed cyclic compound of Choi as modified by Strohriegl reads on all the features of claim 1, as outlined above.
Choi as modified by Strohriegl teaches the claimed invention above but fail to disclose that the compound 1) has a single conversion efficiency of about 40% to about 62.5%, and the T1 < ET2) and Equation 2 (2ET1 > ES1) (claim 12).
It is reasonable to presume that 1) having a single conversion efficiency of about 40% to about 62.5%, and the single conversion efficiency is evaluated by using a transient electroluminescent apparatus (claim 10); 2) having the dihedral angle between a plane P1 and a plane P2 is about 60° or more (claim 11); and 3) satisfying conditions of Equations 1 (2ET1 < ET2) and Equation 2 (2ET1 > ES1) (claim 12) are inherent to the condensed cyclic compound of Choi as modified by Strohriegl. 
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses that the compound represented by Formula 1 has a singlet conversion efficiency of about 40% to about 62.5% evaluated by using a transient EL apparatus ([067]).
The instant specification discloses that the condensed cyclic compound represented by Formula 1 satisfies the conditions of Equations 1 and 2 ([023], [066]).
The compound of Choi as modified by Strohriegl has identical structure as Formula 1 as outlined above.
The specification further discloses that the dihedral angle of 60° or more can be achieved by introducing a substituent (for example, a methyl group) having greater steric hindrance than that of hydrogen at R11
The compound of Choi as modified by Strohriegl has a methyl group at R11 and R14 substitution positions; therefore, the steric hindrance effect is even bigger than when only R11 is a methyl and R14-R16 are each hydrogen.  
Strohriegl further evidences that the dihedral angle between the methyl substituted biphenyl structure is 60° or more (82° for “CDBP” in Fig. 3).
Therefore, the compound of Choi as modified by Strohriegl 1) has a single conversion efficiency of about 40% to about 62.5%, and the single conversion efficiency is evaluated by using a transient electroluminescent apparatus (claim 10); 2) has the dihedral angle between a plane P1 and a plane P2 is about 60° or more (claim 11); and 3) satisfies conditions of Equations 1 (2ET1 < ET2) and Equation 2 (2ET1 > ES1) (claim 12), meeting all the limitations of claims 10-12. 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed dihedral angle would obviously have been present once the Compound of Choi as modified by Strohriegl is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claims 1-4, 6-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2016/0104847 A1, hereafter Xia) in view of Strohriegl et al. (“Novel host materials for blue phosphorescent OLEDs”, Proc. of SPIE 2013, vol. 8829, page 882906-1 to -12).
Regarding claims 1-4 and 6-8, Xia discloses an anthracene compound (the 11th compound of page 9, hereafter Compound P9-11) used for an organic light emitting device (Abstract, [076]-[077], [108]).

    PNG
    media_image13.png
    200
    586
    media_image13.png
    Greyscale

The biphenyl group of Compound P9-11 of Xia has similar structure as Applicant’s Formula 2. The only difference is that Compound P9-11 does not have an alkyl group at R14 and a group other than hydrogen at R11 of Applicant’s Formula 2; however, Choi does teach that the substituents of the aryl group (i.e. biphenyl) can be further substituted by C1-C20 alkyl ([015]-[016]). 
Strohriegl discloses a condensed cyclic compound used as a host material of an organic light emitting device (“OLED” in Abstract) having structure comprising methyl substituted biphenyl structure (Compound 9 in Fig. 1), as shown below.

    PNG
    media_image5.png
    299
    461
    media_image5.png
    Greyscale

Strohriegl teaches meta-substitution pattern and steric hindrance of two methyl substitution in the biphenyl structure (marked by dashed circle in the figure above) causes high triplet energies (paragraph 1 of page 882906-2). Strohriegl teaches a good host material should have high triplet energy (2nd paragraph from the bottom of page 882906-1). It is noted that Applicant’s compounds having Formula 1 are also used as  emission layer host material of organic light-emitting devices (instant Claim 15 and [368] of instant specification).
Strohriegl further teaches introduction of additional methyl group at the central biphenyl units provides high glass transition temperature and improves thermal properties (paragraph 2 of page 882906-3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the condensed cyclic Compound P9-11 of Xia by substituting hydrogen with methyl at the substitution positions corresponding to R11 and R14 of Applicant’s Formula 2, as taught by Strohriegl. 
The motivation of doing so would provide the condensed cyclic compound with high triplet energy, high glass transition temperature, and improved thermal properties, based on the teaching of Strohriegl. Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). It would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structures to produce an organic light-emitting device.
The resultant compound has identical structure as Applicant’s Formula 1.

    PNG
    media_image14.png
    205
    585
    media_image14.png
    Greyscale
, 
wherein X12 is C(R12); X13 is C(R13); X14 is C(R14); X15 is C(R15); X16 is C(R16); X17 is C(R17); X18 is C(R18); X19 is C(R19); R1, R2, R12, R15-R16, and R18 are each hydrogen; R11 is an unsubstituted C1-C60 alkyl group (methyl); R3 is a pyridinyl group; R4 is Formula 2; R13 is hydrogen; R14 is a C1-C10 alkyl group (methyl); R17 and R19 are each hydrogen; and a1 and a2 are each 0, meeting all the limitations of claims 1-4 and 6-8.
Regarding claims 10-12, the condensed cyclic compound of Xia as modified by Strohriegl reads on all the features of claim 1, as outlined above.
Xia as modified by Strohriegl teaches the claimed invention above but fail to disclose that the compound 1) has a single conversion efficiency of about 40% to about 62.5%, and the single conversion efficiency is evaluated by using a transient electroluminescent apparatus (claim 10); 2) has the dihedral angle between a plane P1 and a plane P2 is about 60° or more (claim 11); and 3) satisfies conditions of Equations 1 (2ET1 < ET2) and Equation 2 (2ET1 > ES1) (claim 12).
It is reasonable to presume that 1) having a single conversion efficiency of about 40% to about 62.5%, and the single conversion efficiency is evaluated by using a transient electroluminescent apparatus (claim 10); 2) having the dihedral angle between a plane P1 and a plane P2 is about 60° or more (claim 11); and 3) satisfying conditions of Equations 1 (2ET1 < ET2) and Equation 2 (2ET1 > ES1
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses that the compound represented by Formula 1 has a singlet conversion efficiency of about 40% to about 62.5% evaluated by using a transient EL apparatus ([067]).
The instant specification discloses that the condensed cyclic compound represented by Formula 1 satisfies the conditions of Equations 1 and 2 ([023], [066]).
The compound of Xia as modified by Strohriegl has identical structure as Formula 1 as outlined above.
The specification further discloses that the dihedral angle of 60° or more can be achieved by introducing a substituent (for example, a methyl group) having greater steric hindrance than that of hydrogen at R11 ([070]).
The compound of Xia as modified by Strohriegl has a methyl group at R11 and R14 substitution positions; therefore, the steric hindrance effect is even bigger than when only R11 is a methyl and R14-R16 are each hydrogen.  
Strohriegl further evidences that the dihedral angle between the methyl substituted biphenyl structure is 60° or more (82° for “CDBP” in Fig. 3).
Therefore, the compound of Xia as modified by Strohriegl 1) has a single conversion efficiency of about 40% to about 62.5%, and the single conversion efficiency is evaluated by using a transient electroluminescent apparatus (claim 10); 2) has the dihedral angle between a plane P1 and a plane P2 is about 60° or more (claim 11); and 3) satisfies conditions of Equations 1 (2ET1 < ET2) and Equation 2 (2ET1 > ES1) (claim 12), meeting all the limitations of claims 10-12
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed dihedral angle would obviously have been present once the Compound of Xia as modified by Strohriegl is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786